Citation Nr: 1030247	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for 
purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) and substance abuse 
(previously diagnosed as bipolar disorder with depression, 
anxiety disorder, and polysubstance abuse) from January 20, 1989 
to January 30, 1994, for purposes of accrued benefits.

3.  Entitlement to a rating in excess of 30 percent for PTSD and 
substance abuse (previously diagnosed as bipolar disorder with 
depression, anxiety disorder, and polysubstance abuse) from 
January 31, 1994 to March 26, 1997, excluding a period of 
temporary total rating, for purposes of accrued benefits.




REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971.  
He served in the Republic of Vietnam from July 17 to August 2, 
1969.

By decisions entered in February 2004, August 2004, and April 
2005, the RO, in pertinent part, denied service connection for 
throat cancer and a skin disorder, to include as secondary to 
exposure to herbicides; denied service connection for hepatitis 
C; and assigned evaluations of 10, 100, 30, 70, and 100 percent 
for PTSD and substance abuse beginning January 20, 1989, January 
31, 1994, February 23, 1994, March 27, 1997, and March 25, 2003, 
respectively.

The Veteran appealed to the Board of Veterans' Appeals (Board).  
By a decision entered in February 2007, the Board granted a 100 
percent evaluation for PTSD beginning March 27, 1997.  The 
remainder of the appeal was denied.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2008, the 
parties to the appeal (the Veteran, through his attorney, and a 
representative from VA General Counsel) filed a Joint Motion for 
Partial Remand of the Board's decision.  The parties agreed that 
the Board's decision should be vacated and remanded insofar as it 
had denied service connection for hepatitis, an initial 
evaluation in excess of 10 percent for PTSD from January 20, 1989 
to January 30, 1994, and an evaluation in excess of 30 percent 
for PTSD from January 31, 1994 to March 26, 1997, excluding a 
period of temporary total rating.  The Court granted the Motion 
in July 2008.

Later that same month, the Court was notified that the Veteran 
had died in late June 2008; after the parties had submitted their 
Joint Motion, but before the Court had issued its order and 
mandate in the case.  In March 2009, the Court granted a motion 
filed by the Veteran's surviving spouse to substitute herself as 
an accrued benefits beneficiary for purposes of prosecuting the 
claim to completion, under the authority of Padgett v. Nicholson, 
473 F.3d 1364 (Fed. Cir. 2007), and Pekular v. Mansfield, 21 Vet. 
App. 495 (2007).

The Board remanded the case for additional development in 
February 2010.  The RO confirmed and continued the prior denials 
and returned the case to the Board.

For the reasons set forth below, this appeal is again being 
REMANDED to the RO.  VA will notify the appellant if further 
action is required on her part.


REMAND
 
When this case was remanded in February 2010, the Board 
requested, among other things, that the appellant be provided all 
required notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), pertaining to her claims for accrued benefits.  
Thereafter, the RO was to take adjudicatory action on her claims, 
taking into account the arguments and analysis presented in the 
pleadings and Joint Motion filed with the Court.  If any benefit 
sought remained denied, a supplemental statement of the case 
(SSOC) was to be furnished to the appellant and her 
representative that contained, among other things, a citation to, 
and summary of, 38 C.F.R. § 3.1000.

Unfortunately, the requested development has not been fully 
completed.  Although the RO sent the appellant a VCAA notice 
letter in April 2010, the letter did not contain information with 
respect to the manner in which ratings and effective dates are 
assigned for awards of disability benefits, as required by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
record does not reflect that specific consideration was given to 
the arguments and analysis set out in the pleadings and Joint 
Motion filed with the Court, and the SSOC does not contain a 
citation to 38 C.F.R. § 3.1000 (or 38 U.S.C.A. § 5121).

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
Given the Court's holdings on the matter, and the fact that the 
development sought in this case has not been fully completed, the 
Board has no choice but to return this case to the agency of 
original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 
(2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
appellant and her representative relative to the 
issues currently on appeal.  Among other things, 
the letter should contain notice of the manner 
in which disability ratings and effective dates 
are assigned for awards of disability benefits, 
as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  They should be given a 
reasonable opportunity to respond to the notice, 
and any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.  The letter 
should also contain notice as to accrued 
benefits, to include 38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000.

2.  Thereafter, take adjudicatory action on the 
claims here in question.  In so doing, 
specifically consider and discuss the following 
arguments and analysis set out in the pleadings 
and Joint Motion filed with the Court:  
(a) whether, taking into account all symptoms 
associated with the Veteran's service-connected 
psychiatric disorder, to include symptoms of 
PTSD and substance abuse (previously diagnosed 
as bipolar disorder with depression, anxiety 
disorder, and polysubstance abuse), a higher 
evaluation is warranted for periods prior to 
March 26, 1997; (b) whether the report of a 
March 1997 VA examination, wherein an examiner 
offered an assessment of the functional 
impairment occasioned by the Veteran's service-
connected psychiatric disability over the prior 
5 to 10 years, provides a basis for a higher 
evaluation for periods prior to March 26, 1997, 
(c) whether an August 1997 rating decision 
assigning a 50 percent evaluation for the 
Veteran's psychiatric disability (bipolar 
disorder and/or major depression) for pension 
purposes, effective from October 1993, is 
binding as to the rating for compensation 
purposes for that same period under DiCarlo v. 
Nicholson, 20 Vet. App. 52, 57-58 (2006), and 
38 C.F.R. §§ 3.104 and 3.105(a); and (d) whether 
the Veteran's statements to the effect that he 
"bagged and tagged dead soldiers while in 
Vietnam" are credible.

3.  If any benefit sought remains denied, 
furnish an SSOC to the appellant and her 
representative.  The SSOC must contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 3.1000.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the appellant until she receives further notice, 
but she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. App. 
369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

